Herbert R. Brown, J.,
concurring in part and dissenting in part. I *423agree with the well-reasoned opinion authored by Justice Holmes, except in one respect.
I cannot agree that the trial judge abused his discretion in not granting a continuance of the trial date, as requested by the Price Trust. In complex, multi-party litigation such as the case sub judice, deference must be given to the problems a trial judge faces in bringing the issues to trial.
Here, there are three reasons to uphold the trial judge’s ruling denying the continuance: First, Price Trust has raised no substantive issue that was not presented by the other dissenting shareholders. Second, Price Trust had available to it the voluminous discovery conducted by the other dissenting shareholders. Finally, given the disposition which we make on the valuation issues, it is difficult to see what remains to be discovered. The majority opinion states: “[T]he issues, pursuant to our determination of the first (valuation) issue above, have been considerably narrowed, and are resolvable without recourse to a further evidentiary hearing.” (Emphasis added.) Having found that there is no need for an evidentiary hearing, the majority opinion, in the next sentence, makes the astonishing pronouncement: “Nevertheless, Price Trust may, if it so chooses, engage in a limited discovery upon those issues yet to be determined and may present any new evidence upon such issues as has not already been placed within the record. ’ ’ (Emphasis added.)
I think, in charging the trial judge with abuse of discretion, we demonstrate a lack of sensitivity to the realities of this case.